PAYNE, J.,
dissenting:
¶ 15.1 must dissent to the majority opinion because I feel that we are taking away the rights of a party because of the neglect of an attorney. It was unfortunate that the Mississippi Legal Services failed to assign Mrs. Buie’s case to a zealous and skillful attorney. However, I disagree with the majority opinion’s opting to penalize Mrs. Buie simply because her assigned attorney failed to act competently on her behalf. If ever a party were in need of an equitable treatment by a court of equity, this is such a time.
LEE, J., JOINS THIS SEPARATE WRITTEN OPINION.